Case 1:20-bk-10905-MB         Doc 3 Filed 05/14/20 Entered 05/14/20 13:49:11              Desc
                              Main Document     Page 1 of 1




                                               Certificate Number: 00134-CAC-CC-034389240


                                                              00134-CAC-CC-034389240




                    CERTIFICATE OF COUNSELING

I CERTIFY that on April 27, 2020, at 2:41 o'clock PM PDT, Jay Brian Reznick
received from Cricket Debt Counseling, an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the Central District of California, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   April 27, 2020                         By:      /s/Angelica Caccavo


                                               Name: Angelica Caccavo


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
